

116 HR 6655 IH: Hazardous Duty Pay for Frontline Federal Workers Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6655IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Payne (for himself, Mr. Thompson of Mississippi, Mr. Correa, Ms. Titus, Mrs. Watson Coleman, Mr. Cleaver, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide hazardous duty pay for Federal employees who may be exposed to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Hazardous Duty Pay for Frontline Federal Workers Act.2.Pay differential for duty related to COVID–19(a)In generalSection 5545 of title 5, United States Code, is amended by adding at the end the following:(e)(1)The Office shall establish a schedule or schedules of pay differentials for duty during which an employee is exposed to an individual who has (or who has been exposed to) COVID–19.(2)Under such regulations as the Office may prescribe, during the period beginning on March 15, 2020, and ending on September 30, 2020, an employee to whom chapter 51 and subchapter III of chapter 53 applies, and an employee appointed under chapter 73 or 74 of title 38, is entitled to be paid the differential under paragraph (1) for any period in which the employee is carrying out the duty described in such paragraph..(b)TSA employeesSection 111(d)(2) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) is amended by adding at the end the following:(C)Hazardous duty pay for COVID–19The provisions of section 5545(e) of title 5, United States Code, shall to apply to any individual appointed under paragraph (1)..